Citation Nr: 1523834	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the United States Army Reserves from May 1973 to July 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the appellant's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

Bilateral hearing loss was not shown during the appellant's period of ACDUTRA and is not shown to be directly related to his period of ACDUTRA.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the appellant's claim of service connection, the RO sent to him a letter dated in January 2012 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2012 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the appellant a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence of record contains the appellant's available service treatment records (STRs) and lay statements by the appellant and his representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  In June 2012, the appellant was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the VA examination is adequate as it was based on consideration of the appellant's statements, his pertinent medical history and current medical findings.  Detailed rationale was provided for all opinions rendered with regard to etiology.  Accordingly, the Board finds that VA has adequately met its duty to assist the appellant with respect to providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the appellant another VA examination and opinion for his claim for bilateral hearing loss pursuant to 38 C.F.R. § 3.159(c)(4).  

II. Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131.  If a chronic disorder, such as bilateral hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

When a claim for service connection is based on a period of active duty for training, as is the case here, there must be evidence that the individual concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the claimant would not achieve veteran status.  Without an established veteran status, the presumptions of service connection and sound condition are inapplicable.  Id.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R.     § 3.385 need not be shown by the results of audiometric testing during a veteran's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385  does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a veteran who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.     § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.

The appellant contends that he is entitled to service connection for bilateral hearing loss.  Specifically, he has stated that he suffered from hearing loss during artillery school, where he was given poor or no hearing protection and was exposed to extreme noise levels.  See April 2013 Notice of Disagreement (NOD).  He described that after each artillery training session, which had 10 inch howitzers, among other exceedingly loud weapons, he experienced hearing loss for two to three weeks and that conversations with others were difficult as sounds were muffled and fuzzy.  Id.  He also stated that he had to continue to ask others to repeat themselves and that his hearing never returned to normal.  Id.

The Board finds that the appellant is competent to describe being exposed to loud noise, such as those caused by artillery weaponry.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board next finds that the appellant has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In June 2012, the appellant was afforded a VA audiological examination, which reflects the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
40
45
LEFT
20
25
50
65
70

The appellant's speech recognition score using the Maryland CNC Test was 96 percent in his right ear and 88 percent in his left ear.  The diagnosis was bilateral sensorineural hearing loss. 

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include the noise exposure in service.  The appellant's September 1972 pre-commission audiogram reflected the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
10
5
LEFT
15
10
10
15
15

STRs are silent for complaints, diagnosis, or treatment of hearing loss during service.  The appellant's July 1973 release from active duty (REFRAD) examination reflected the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
NR
20
LEFT
15
15
15
NR
20


Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels). 

There is also no medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation in July 1973, and the appellant has not identified or submitted any medical evidence showing a diagnosis of sensorineural hearing loss within one year from service separation.

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The September 1972 audiogram and July 1973 REFRAD examination show that the appellant did not have any hearing loss for VA purposes.  The STRs do not document hearing loss symptoms or complaints, and the appellant did not report having any ear trouble or hearing loss in his REFRAD examination.  Furthermore, nearly 39 years passed between the appellant's discharge from service and the first evidence of a diagnosis of bilateral hearing loss.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The appellant has not provided any lay evidence which documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  The June 2012 VA audiometric examination reports that the examiner opined that it was less likely than not that the bilateral hearing loss was attributable to the appellant's military noise exposure.  The basis for the examiner's opinion was that audiological evaluation from 1972 indicated normal hearing sensitivity bilaterally.  Audiological evaluation from July 1973 also indicated normal hearing sensitivity at all test frequencies bilaterally.  The examiner continued to state that although the appellant was exposed to high risk noise, such did not result in hearing loss for either ear.  Separation data reflected functionally normal hearing after leaving the military and after he was exposed to high risk service related noise.  The examiner cited to the Institute of Medicine, which concluded that based on the current knowledge of cochlear physiology there was no sufficient scientific basis for the existence of delayed-onset hearing loss.  There was not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop much later in life, long after cessation of noise exposure.  The available anatomical and physiologic evidence suggested that delayed post exposure noise induced hearing loss was not likely.  The examiner further pointed out that the appellant's civilian occupation was office work from 1975 to 2002 and that he did not report recreational noise exposure from hunting post military.  Lastly, the appellant reported that his father and uncle had hearing loss.

The Board finds that the VA examiner's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinion was rendered after reviewing the appellant's claims file, which included STRs; soliciting a medical history from the appellant; and conducting a physical examination of the appellant.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the appellant's history, and the thoroughness and detail of the opinion).  The VA examiner provided the facts and rationale on which he based his opinion.  The probative value of the VA examiner's opinion is further bolstered by its consistency with the evidence in the claims file.  The opinion is therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the appellant's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the appellant is not competent to address.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiner.  There is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


